DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
Claims 1-16 were previously pending. Claims 1 and 9 are amended. Claims 17-19 are reintroduced improperly, as a canceled claim may not be reinstated using the same claim numbers.  As such Claim 17-19 remain canceled. Claims 1-16 are currently pending.

Claim Objections
Examiner notes that Claims 17-19 are referenced in the arguments, as well as re-introduced in the current set of claims.  However, Claims 17-19 were previously canceled.  As per 37 C.F.R. 1.121(c)(5): 


Although Claims 17-19 are improperly re-introduced and cannot be considered pending, the rejections for Claims 17-19 as previously rejected in the office action on 04/24/202 will be reiterated as seen below.

Priority
Examiner notes that provisional application 61/606,180, field on Mar. 2, 2012 provides support only for fast initial link setup, but does not include disclosure for MLME procedures.  Provisional application 61/677,648, filed on Jul. 3, 2012, includes support for MLME procedures. As such, for purposes of examination, claim language referring to any MLME procedures will have an effective filing date of Jul. 3, 2012.

Double Patenting
As requested by applicant, the Examiner will hold the Double Patenting rejection in abeyance while this application is being prosecuted.

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. 
Regarding Claim 1, Applicant argues on page 7 of Applicants remarks:
Claim 1 recites, in part, comparing one of the SSID and an SSID in an SSIDList with the received short SSID. Applicant respectfully submits that none of the cited 
Examiner respectfully disagrees.  As described in the previous office action, Section 11.1.3 of Stephenson, discloses an STA shall scan for beacon frames containing ESS’s SSID (received SSID) and returning all beacon frames matching the desired SSID (comparing). Upon completion of scanning, an MLME-SCAN.confirm is issued (reporting) by the MLME indicating all of the BSS information.  Examiner notes that Section 11.1.3, further discloses “however, if the passively scanned beacon contains the Interworking Capability element, an interworking-capable STA shall also use GAS Native protocol (see 11.10.1.3) to determine if the desired SSID is in the multiple SSID Set (i.e. the SSID in an SSIDList), if configured as well as the HESSID from the corresponding Beacon frame.” This recitation shows that an STA scans all beacon frames and looks at each of the beacon frames ESS SSID, which is analogous to the “received SSID” as claimed, to determine if the ESS SSID is the desired SSID. Furthermore, there is a determination if the desired SSID is in a multiple SSID set in the interworking capability element of the beacon frame, which is indicative of checking or comparing whether the received SSID of the beacon frame and an SSID in an SSIDList.  As such, the prior art continues to teach on the amended claim language.
Applicant further argues on page 7-8 of Applicants remarks:
Additionally, as presented previously, claim 1 recites, in part, invoking a MAC sublayer management entity (MLME) MLME-SCAN .confirm primitive on a condition that the compared stored SSID and short SSID match, and a report option is set to immediate. In rejecting this element, the present Office Action relies See Office Action page 14. Applicant respectfully submits that Stephenson provides general background on the scanning procedures of the present claim. While it is asserted as teaching several aspects of the claims, Applicant respectfully submits that Stephenson’s failure to teach a short SSID as recited in claim renders any teaching provided with respect to an SSID as background only.
…
In this section it is set froth that the primitive is immediately invoked to report on every BSS found during the scan procedure. Applicant respectfully submits that this automatic reporting fails to provide a teaching for the claimed a report option set to immediate invoking a MLME-SCAN.confirm. In fact, Applicant respectfully submits that the taught automatically performing is contrary to having such a report option.
As such, Applicant respectfully submits that claim 1 reciting invoking a MAC sublayer management entity (MLME) MLME-SCAN.confirm primitive on a condition that the compared stored SSID and short SSID match, and a report option is set to immediate is not taught by any of the cited pieces of art. 
Examiner respectfully disagrees.  Examiner notes that this same exact argument (see arguments filed on 08/24/2020, pages 7-8) was addressed in Pages 6-7 of the previous office action in which the argument was responded to in full.  Examiner further notes that the applicant has not provided any additional arguments nor responded to examiners response to arguments. Furthermore, the applicant argues a comparison of a “stored SSID” and a short SSID, in which the stored SSID claim element is not even recited in the claims.
As indicated in the previous office action, Kneckt in “Active Scanning Enabling FILS”, discloses in Section 6.3.3.3.2, semantics of the MLME-SCAN.confirm service primitive, in which the MLME-SCAN.confirm includes a ResultCode that can have a status of “Success”, “Intermediate Scan Result”, “Scan Aborted”, and “Not Supported”. Each of these result code indicates the result of the MLME-SCAN.confirm primitive. Furthermore, Section 6.3.3.3.3 discloses “this primitive is generated by the MLME as a 
Examiner focuses specifically on the “Success” and “Intermediate Scan Result” ResultCode options for the MLME-SCAN.confirm primitive. Examiner notes that an MLME-SCAN.confirm primitive with a ResultCode of “Success”, is indicative of the option to report all BSSs that has been received during the period from the point when the corresponding MLME-SCAN.request primitive was invoked to the point the scan process is stopped. In other words, the BSS information is collected and reported to the SME using a single MLME-SCAN.confirm primitive once the scan process has ended. However, the use of MLME-SCAN.confirm primitive with a ResultCode of “Intermediate Scan Result” allows for a MLME-SCAN.confirm primitive to be sent each time a BSS information is received during the scanning process. Section 6.3.3.3.2, describes the ResultCode “Intermediate Scan Result” such that “IF
INTERMEDIATE_SCAN_RESULT, the MLME-SCAN.confirm contains a BSS information that has been received. The scan process is still ongoing”. Section 6.3.3.3.4 further discloses notifying the intermediate results of the scan procedure to the SME as indicated by the ResultCode. In other words, a MLME-SCAN.confirm primitive is sent each time an intermediate result of BSS information is received during the ongoing scanning process.


Applicant further argues on page 8 of Applicants remarks:
Claims 9 and 17, while not identical to claim 1, recite, or have been amended to recite, elements similar to those set forth with respect to claim 1. As such, Applicant respectfully submits that claims 9 and 17 are patentable over the cited art for at least the reasons presented with respect to claim 1.
Examiner respectfully disagrees.  With respect to Claim 9, since the claims recite elements similar to those set forth with respect to claim 1, the same arguments provided above are also applicable to Claim 9.  Examiner further notes that Claim 17 does not recite elements similar to those set forth with respect to claim 1.  As such, the arguments are not applicable for Claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-11, 13-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “MLME Scanning Procedures” (from IDS, Page 3, filed on 04/08/2019) to Stephenson et al. (hereinafter “Stephenson” in view of US Patent Application Publication NO. 2013/0107703 A1 (provisional application NO. 61/586,600, filed on Jan. 13, 2012) to Cherian et al. (hereinafter “Cherian”) and “Active Scanning Enabling FILS” to Kneckt et al. (hereinafter “Kneckt”)

Regarding Claim 1, Stephenson teaches A method implemented by wireless transmit and receive unit (WTRU), the method comprising: (Section 11.1.3, discloses a STA)
receiving a service set identifier (SSID) in a discovery frame; (Section 11.1.3, discloses upon receipt of the MLME-SCAN.request primitive, a non-interworking capable STA shall perform scanning,  in which the STA can scan for beacon frames (i.e. discovery frames) containing the ESS’s SSID)
comparing one of the SSID and an SSID in an SSIDList with the received short SSID; invoking a MAC sublayer management entity (MLME) MLME-SCAN.confirm primitive on a condition that the compared one of the SSID and the SSID in the SSIDList and short SSID match, reporting the MLME-SCAN.confirm primitive; and (Section 11.1.3, discloses an STA shall scan for beacon frames containing that ESS’s SSID (received SSID) returning all beacon frames matching the desired SSID (comparing) HESSID, and network type in the BSSDescriptionSet of the corresponding MLME-SCAN.confirm primitive, where if the passively scanned Beacon contains the Interworking Capability element, the an interworking-capable STA shall also use GAS Native protocol (see 11.10.1.3) to determine if the desired SSID is in the multiple SSID Set, if configured as well as the HESSID from the corresponding Beacon frame. Upon completion of scanning, an MLME-SCAN.confirm is issued (reporting) by the MLME indicating all of the BSS information)

Stephenson does not explicitly teach receiving a short service set identifier (SSID) in a fast initial link setup (FILS) discovery frame, wherein the short SSID is calculated by hashing an SSID; 
However, in a similar field of endeavor, Cherian discloses systems and methods for fast initial link setup, in which Figure 3, [0124] and [0171] illustrate a fast initial link 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Stephenson to include the above limitations as suggested by Cherian, in order to reduce transmit time and amount of processing required to decode beacons, thus allowing the STA to establish a wireless link with the AP in less time as indicated in [0105] and [0133] of Cherian.

Stephenson/Cherian does not explicitly teach invoking a MLME-SCAN.confirm when a report option is set to immediate; 
However, in a similar field of endeavor, Kneckt discloses in Section 6.3.3.3.3, where the MLME-SCAN.confirm request is immediately invoked to report on every found BSS during the scan procedure. Section 6.3.3.3.2, further discloses the MLME-SCAN.confirm primitive including a modified ResultCode Parameter, including a valid 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Stephenson/Cherian to include the above limitations as suggested by Kneckt, thus allowing active scanning to be faster and more precise, with less overhead as indicated in Abstract of Kneckt.

Regarding Claim 2, Stephenson/Cherian/Kneckt teaches The method of claim 1, wherein Cherian further teaches the FILS discovery frame comprises a version number information field.  ([0124] and [0129], discloses the compressed beacon comprising a change sequence field, in which the change sequence field allows devices receiving the signal to keep track of changes to an AP (version number)) Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 3, Stephenson/Cherian/Kneckt teaches The method of claim 1, wherein Cherian further teaches the FILS discovery frame comprises at least one of a Common Advertisement Group (CAG) number or an AP Configuration Sequence Number (AP-CSN).  ([0124] and [0129], discloses the compressed beacon comprising a change sequence field, in which the change sequence field allows devices receiving the signal to keep track of changes to an AP (AP-CSN)) Examiner maintains same motivation to combine as indicated in Claim 1 above.

 The method of claim 1, wherein Stephenson further teaches the FILS discovery frame includes a field of access network type.  (Section 11.1.3, discloses all beacon frames having a SSID, HESSID, and network type)

Regarding Claim 6, Stephenson/Cherian/Kneckt teaches The method of claim 5, the method further comprising
Stephenson further teaches comparing the access network type received in the FILS discovery frame with a wildcard access network type, and comparing the access network type received in the FILS discovery frame with the wildcard access network type to confirm a match.  (Section 11.1.3, discloses the STA scans for beacon frames containing the ESS’s SSID, and returning all beacon frames matching the desired SSID, HESSID, and network type in the BSSDescription set parameter of the corresponding MLME-SCAN.confirm primitive)

Regarding Claim 7, Stephenson/Cherian/Kneckt teaches The method of claim 1, the method further comprising 
Stephenson/Cherian further teaches determining that network service information was obtained to begin linking. (Cherian, [0261], discloses an information element of a beacon used to transmit characteristic information (network service information) of a network service. [0269], further discloses selecting a network service for association based on received characteristics) Examiner maintains same motivation to combine as indicated in Claim 9 above.

Regarding Claim 8, Stephenson/Cherian/Kneckt teaches The method of claim 7, the method further comprising 
Stephenson further teaches determining that requirements have been met.  (Section 11.1.3, discloses active scanning is prohibited in some frequency bands and regulatory domains, where the MAC of a STA receiving an MLME-SCAN.request shall use the regulator domain information that it has to process the request. Where regulations permit active scanning after certain conditions are met, the active scanning shall proceed after those conditions are met. If those conditions are not met, the result code returns NOT_SUPPORTED)


Regarding Claim 9, Stephenson teaches A wireless transmit and receive unit (WTRU), the WTRU comprising: (Section 11.1.3, discloses a STA)
a processor; and a memory storing processor-executable instructions that, when executed by the processor, cause the processor to: (Section 11.1.3, discloses a STA.  Examiner notes that station that transmits wireless according to 802.11, is well known have processor and memory components)
receive a service set identifier (SSID) in a discovery frame; (Section 11.1.3, discloses upon receipt of the MLME-SCAN.request primitive, a non-interworking capable STA shall perform scanning,  in which the STA can scan for beacon frames (i.e. discovery frames) containing the ESS’s SSID)
compare one of the SSID and an SSID in an SSIDList with the received SSID; invoke a MAC sublayer management entity (MLME) MLME-SCAN.confirm primitive on a condition that the compared one of the SSID and the SSID in the SSIDList and short SSID match, report the MLME-SCAN.confirm primitive; (Section 11.1.3, discloses an STA shall scan for beacon frames containing that ESS’s SSID (received SSID) returning all beacon frames matching the desired SSID (comparing) HESSID, and network type in the BSSDescriptionSet of the corresponding MLME-SCAN.confirm primitive, where if the passively scanned Beacon contains the Interworking Capability element, the an interworking-capable STA shall also use GAS Native protocol (see 11.10.1.3) to determine if the desired SSID is in the multiple SSID Set, if configured as well as the HESSID from the corresponding Beacon frame. Upon completion of scanning, an MLME-SCAN.confirm is issued (reporting) by the MLME indicating all of the BSS information)

Stephenson does not explicitly teach receive a short service set identifier (SSID) in a fast initial link setup (FILS) discovery frame, wherein the short SSID is calculated by hashing an SSID.
However, in a similar field of endeavor, Cherian discloses systems and methods for fast initial link setup, in which Figure 3, [0124] and [0171] illustrate a fast initial link setup beacon (FILS discovery frame), which comprises a compressed SSID field (short SSID). [0181], further discloses using a hashing function to retrieve a second identifier from a first identifier, where the bit length of the second identifier is less than the bit length of the first identifier. [0217], further discloses the STA receives a beacon from the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Stephenson to include the above limitations as suggested by Cherian, in order to reduce transmit time and amount of processing required to decode beacons, thus allowing the STA to establish a wireless link with the AP in less time as indicated in [0105] and [0133] of Cherian.

Stephenson/Cherian does not explicitly teach invoking a MLME-SCAN.confirm when a report option is set to immediate; 
However, in a similar field of endeavor, Kneckt discloses in Section 6.3.3.3.3, where the MLME-SCAN.confirm request is immediately invoked to report on every found BSS during the scan procedure. Section 6.3.3.3.2, further discloses the MLME-SCAN.confirm primitive including a modified ResultCode Parameter, including a valid range value including “SUCCESS” and “INTERMEDIATE SCAN RESULT”, which is further indicative of immediate reporting of BSS information during a scan process.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Stephenson/Cherian to include the 

Regarding Claim 10, Stephenson/Cherian/Kneckt teaches The WTRU of claim 9, wherein Cherian further teaches the FILS discovery frame comprises a version number information field.   ([0124] and [0129], discloses the compressed beacon comprising a change sequence field, in which the change sequence field allows devices receiving the signal to keep track of changes to an AP (version number)) Examiner maintains same motivation to combine as indicated in Claim 9 above.

Regarding Claim 11, Stephenson/Cherian/Kneckt teaches The WTRU of claim 9, wherein Cherian further teaches the FILS discovery frame comprises at least one of a Common Advertisement Group (CAG) number or an AP Configuration Sequence Number (AP-CSN).  ([0124] and [0129], discloses the compressed beacon comprising a change sequence field, in which the change sequence field allows devices receiving the signal to keep track of changes to an AP (AP-CSN)) Examiner maintains same motivation to combine as indicated in Claim 9 above.

Regarding Claim 13, Stephenson/Cherian/Kneckt teaches The WTRU of claim 9, wherein Stephenson further teaches the FILS discovery frame includes a field of access network type.  (Section 11.1.3, discloses all beacon frames having a SSID, HESSID, and network type)

 The WTRU of claim 13, wherein Stephenson further teaches the processor compares the access network type received in the FILS discovery frame with a wildcard access network type, and compares the access network type received in the FILS discovery frame with the wildcard access network type to confirm a match.  (Section 11.1.3, discloses the STA scans for beacon frames containing the ESS’s SSID, and returning all beacon frames matching the desired SSID, HESSID, and network type in the BSSDescription set parameter of the corresponding MLME-SCAN.confirm primitive)

Regarding Claim 15, Stephenson/Cherian/Kneckt teaches The WTRU of claim 9, the processor further 
Cherian further teaches determines that network service information was obtained to begin linking.  (Cherian, [0261], discloses an information element of a beacon used to transmit characteristic information (network service information) of a network service. [0269], further discloses selecting a network service for association based on received characteristics) Examiner maintains same motivation to combine as indicated in Claim 9 above.

Regarding Claim 16, Stephenson/Cherian/Kneckt teaches The WTRU of claim 9, the processor further Stephenson further teaches determines that requirements have been met.  (Section 11.1.3, discloses active scanning is prohibited in some frequency bands and regulatory domains, where the MAC of a STA receiving an MLME-

Claims 4 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stephenson/Cherian/Kneckt and in view of US Patent Application Publication NO. 2013/0142124 A1 (from Page 1 of IDS filed 04/08/2019) to Abraham et al. (hereinafter “Abraham”)

Regarding Claim 4, Stephenson/Cherian/Kneckt teaches The method of claim 1, 
Stephenson further discloses the FILS discovery frame (see [0171]), but does not explicitly teach the FILS discovery frame comprises a traffic information map (TIM).  
However, it is well known in the art that shortened beacons can comprise a traffic information map.  For example, Figure 4, 5, [0107], [0112], and [0121] of Abraham discloses a low-overhead beacon frame that includes a traffic indication map information element.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Stephenson/Cherian/Kneckt to include the above limitations as suggested by Abraham, in order to indicate to the stations 

Regarding Claim 12, Stephenson/Cherian/Kneckt teaches The WTRU of claim 9, 
Stephenson further discloses the FILS discovery frame (see [0171]), but does not explicitly teach the FILS discovery frame comprises a traffic information map (TIM).  
However, it is well known in the art that shortened beacons can comprise a traffic information map.  For example, Figure 4, 5, [0107], [0112], and [0121] of Abraham discloses a low-overhead beacon frame that includes a traffic indication map information element.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Stephenson/Cherian/Kneckt to include the above limitations as suggested by Abraham, in order to indicate to the stations which stations using power saving mode have data frames waiting for them in the access point’s buffer as indicated in [0111].

Claim 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. 2013/0177002 A1 (from Page 1 of IDS filed 04/08/2019) to Sun et al. (hereinafter “Sun”) in view of US Patent Application Publication NO. 2011/0019653 A1 (from Page 1 of IDS filed 04/08/2019)  to Seok (hereinafter "Seok")

Regarding Claim 17, Sun teaches A station (STA) comprising:
a receiver configured to receive, from an access point (AP): 
a legacy beacon in a beacon interval; and ([0004], discloses an AP periodically broadcasts a standard beacon frame (legacy beacon))
a plurality of short beacons with the beacon interval wherein each of the plurality of short beacons contains fewer fields than the legacy beacon, ([0006], discloses transmitting a plurality of FILS discovery frames at faster time intervals than designated for standard AP beacons, wherein the FILS discovery frames have a smaller size than standard AP beacons)
Sun does not explicitly teach wherein each of the plurality of short beacons includes a network type information field that indicates an access network to which the AP is connected. 
However, in a similar field of endeavor, Seok teaches in [0014] a beacon frame including information about a distribution system by including a network type field in a interworking information element of a beacon frame, the information indicating whether the distribution system is a wired network or a wireless network.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Sun to include the above limitations as suggested by Seok, to provide sufficient information regarding a network as indicated in [0008] of Seok.


The STA of claim 17, wherein Seok further discloses the network type information filed is encoded according to interworking element as specified in IEEE 802.11-2012. ([0003], discloses 802.11.  Figure 2 and [0014], further discloses an interworking element in which the network type is indicated) Examiner maintains same motivation to combine as indicated in Claim 17 above.

Regarding Claim 19, Sun/Seok teaches The STA of claim 17, further comprising Seok further discloses a processor configured to determine whether to associate with the AP based on the network type information field. (Seok discloses in [0011] and [0014], selecting an AP to be connected by using acquired information about distribution system via the network type field) Examiner maintains same motivation to combine as indicated in Claim 17 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENKEY VAN/                Primary Examiner, Art Unit 2477